United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.R., Appellant
and
U.S. POSTAL SERVICE, CENTRAL PARCEL
POST FACILITY, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-609
Issued: September 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 4, 2010 appellant timely appealed the December 15, 2009 merit decision of
the Office of Workers’ Compensation Programs, which denied her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty.
FACTUAL HISTORY
Appellant, a 55-year-old parcel post carrier, filed an occupational disease claim for carpal
tunnel syndrome and bicipital tendinitis. She identified April 1, 2008 as the date she first
became aware of her condition. Appellant stopped work on July 24, 2009. While the
September 20, 2009 claim (Form CA-2) included a description of appellant’s upper extremity
symptoms, she did not otherwise explain why she believed her condition was employment
related. In support of her claim, appellant submitted a September 26, 2009 prescription pad note
from Dr. Harold D. Keiser, a Board-certified rheumatologist, who diagnosed bilateral carpal

tunnel syndrome and right bicipital tendinitis.1 The employing establishment provided a brief
description of appellant’s duties as a parcel post carrier. It also noted that appellant believed her
diagnosed conditions were due to repetitive job duties.
The Office advised appellant on October 6, 2009 that the information it had received thus
far was insufficient to determine her eligibility for benefits. It noted, inter alia, that appellant
had not provided a description of the specific job duties she believed caused or contributed to her
claimed conditions. Appellant was also advised to submit a comprehensive medical report from
her treating physician. The Office afforded appellant 30 days to submit the requested
information.
By decision dated December 15, 2009, the Office denied appellant’s occupational disease
claim. It noted that appellant did not respond to its October 6, 2009 request for additional factual
information and medical evidence. Consequently, the Office found that appellant failed to
establish that she sustained an injury as alleged.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.4
ANALYSIS
Appellant’s claim for employment-related carpal tunnel syndrome and bicipital tendinitis
is not supported by the factual or medical evidence of record. Dr. Keiser’s prescription pad
1

Part of Dr. Keiser’s September 26, 2009 note is illegible.

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
4

Victor J. Woodhams, id.

2

diagnoses will not suffice for purposes of establishing an employment-related medical condition.
The copy in the record is barely legible, and one cannot determine the basis for his diagnoses or
whether Dr. Keiser even identified a specific etiology for the respective diagnoses. Additionally,
appellant did not describe in her own words the particular employment duties that she believed
either caused or contributed to her carpal tunnel syndrome and/or bicipital tendinitis. The Office
properly advised appellant of the deficiencies in her claim and provided her the opportunity to
supplement the record. She did not avail herself of the opportunity in a timely fashion and,
therefore, the Office denied appellant’s occupational disease claim. Based on the evidence of
record, the Board finds that appellant failed to establish that she sustained an injury in the
performance of duty. On appeal appellant submitted additional evidence to the Board. The
Board cannot consider evidence for the first time on appeal. 20 C.F.R. § 10.501.2(c).
CONCLUSION
Appellant has not established that she sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the December 15, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 13, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

